DETAILED ACTION
Reissue
The present reissue application is directed to US 9,615,094 B2 (“094 Patent”). 094 Patent issued on April 4, 2017 with claims 1-3 from application 14/929,534 filed on November 2, 2015, which is a continuation of application 13/624,852 filed on September 21, 2012, which is a continuation of application PCT/KR2011/005590, filed on July 29, 2011. 094 Patent also claims foreign priority to two Korean applications, KR 10-2010-0074460, filed on July 31, 2010, and KR 10-2011-0063288, filed on June 28, 2011.
This application was filed on June 9, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application is a continuation of parent reissue application 16/367,512 (now abandoned). This application presents broadened claims, which are permitted because Applicant demonstrated an intent to broaden within two years of the issue date of 094 Patent (see claims filed on March 28, 2019 in 16/367,512).
The most recent amendment was filed on June 9, 2021. The status of the claims is:
Claims 1-3: Canceled
Claims 4-5: New
References and Documents Cited in this Action
094 Patent (US 9,615,094 B2)
KR 10-2010-0074460 (also referred to as “First Priority Document”)
Tanizawa (US 2010/0135389 A1)
Song (US 2009/0147855 A1)
Summary of Rejections and Objections in this Action
Claims 4-5 are rejected under 35 U.S.C. 251.
Claims 4-5 are rejected under 35 U.S.C. 112(a).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa in view of Song.
Examiner also objects to the application data sheet, the reissue declaration, the specification, the drawings, and claim 4.
Application Data Sheet and Filing Receipt
Examiner objects to the Application Data Sheet (ADS) filed on June 9, 2021 because it should list the present application (17/343,127) as “reissued of” 14/929,534 in addition to being a continuation of 16/367,512 (in other words, none of the currently listed information should be removed). Correction is required.
Examiner notes that the information on the Filing Receipt mailed on July 13, 2021 appears to be complete and does not require correction.
Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration does not identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.
Claim Rejections - 35 USC § 251
Claims 4-5 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The system disclosed in 094 Patent specification does not include or refer to a “selector configured to search for a block to be used for prediction” or any other element that searches a previously encoded area of a current picture for a block as recited in claims 4 and 5. Therefore, 094 Patent specification also does not disclose the overall apparatus comprising the combination of “a selector configured to search for a block…” and “a prediction performer” as recited in claims 4 and 5.
Examiner acknowledges Applicant’s assertion that claims 4 and 5 are supported by the Korean priority document KR 10-2010-0074460 (also referred to as “First Priority Document”; 
However, essential material that is necessary to describe the claimed invention as required by 35 U.S.C. 112 may not be incorporated by reference to an unpublished U.S. application, foreign application or patent, or to a publication. 37 CFR 1.57(d). See also MPEP 608.01(p)(I). Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Furthermore, Applicant is required to supply a copy of the material incorporated by reference into the record of this application so that the record in this application is clear and the public’s burden to find the essential material incorporated by reference is minimized1. The material must be accompanied by a statement that the copy supplied consists of the same material incorporated by reference in the referencing application. See 37 CFR 1.57(f).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:

Examiner also objects to the title of the invention, the abstract, and the summary of the disclosure because they are not clearly indicative of the invention to which the claims are directed. More specifically, the title of the invention, the abstract, and the summary of the disclosure are all directed to “an apparatus for decoding an image” while the claims are currently directed to “an apparatus for encoding an image.”
Appropriate correction, without the addition of new matter, is required. See 37 CFR 1.72 and 1.73 and MPEP § 606 and 608.01(b) and (d).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the apparatus comprising a selector and prediction performer as recited in claims 4-5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. See the above discussion of 35 U.S.C. 112(a) and improper incorporation by reference of essential material.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 2 currently recites “a block to be used for prediction a current block….” Examiner suggests changing this limitation to “a block to be used for predicting a current block” for grammatical reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanizawa in view of Song.
Regarding claim 4, Tanizawa discloses an apparatus for encoding an image, the apparatus comprising:

wherein the prediction performer generates reference pixels when one or more unavailable reference pixels exist (Tanizawa discloses that “values of the nearest reference pixels may be copied to generate and utilize the reference pixels” and generated “virtual reference pixels”; paragraph [0173]), and adaptively filters the reference pixels (i.e., using filter unit 108; paragraphs [0091]-[0095]; Figure 1), and
wherein the reference pixels are not filtered for the prediction block of which size is smaller than a predetermined size (i.e., Tanizawa discloses that at the lowest filtering strength, filters A-D are bypassed on a skip line E with no filter in filter unit 108, wherein smaller blocks have greater prediction complexity and filtering strength is lower with greater prediction complexity; that is, smaller blocks correspond to lower or no filtering; paragraphs [0013], [0073], [0109], [0119] and [0134]; see Figures 1 and 14A-B).
Tanizawa does not specifically disclose a selector configured to search for a block to be used for predicting a current block by searching a previously encoded area of a current picture.
However, Song teaches a system that is related to the one disclosed by Tanizawa, including an intra predictor that generates prediction blocks using reference pixels according to an intra prediction mode (Song, Figures 1 and 2 and paragraphs [0006]-[0010]). Song further teaches a selector (i.e., reference block candidate selection unit 410; Figure 4; paragraph [0035]-[0037]) configured to search for a block to be used for predicting a current block by searching a 
Regarding claim 4, it would have been obvious to a person of ordinary skill in the art to include the selector taught by Song with the prediction performer disclosed by Tanizawa in order to advantageously include an additional way to generate an improved prediction block from a reference that may be more similar to the current block than its neighboring pixels (Song, paragraph [0012]).
Regarding claim 5, in the apparatus taught by Tanizawa in view of Song, Tanizawa discloses that the prediction performer filters the reference pixels with a filter selected out of four filters A-D (Tanizawa, Figure 1), which includes “two” filters. Insofar as Tanizawa does not specifically disclose providing exactly two filters, it would have been obvious to a person of ordinary skill in the art to particularly provide two filters in the system taught by Tanizawa in view of Song simply as an engineering design choice of the number of multiple filters, because Tanizawa already discloses advantageously providing a selection of filtering strengths via more than one filter. The claimed differences (i.e., between four filters and two filters) exist not as a result of an attempt by Applicants to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. 094 Patent also discloses that having exactly two filters is not critical to the invention (e.g., “Two or more filters may exist”; 094 Patent, column 7, line 29).
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                 

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges that KR 10-2010-00744460 was filed in 14/929,534 on January 20, 2017 as a foreign priority document and an English translation of KR 10-2010-00744460 was filed in 16/367,512 on July 22, 2020. However, Applicant must supply new copies of both documents in this application because this situation concerns proper incorporation by reference of essential material and not merely a claim to foreign priority.